Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 1 of 15

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

Citadel Watford City Disposal Partners, L.P.,
€_11 ill

Debtors.

 

Gavin/Solmonese LLC, Liquidation Trustee for
the Citadel Creditors’ Grantor 'I`rust, successor to

Citadel Watford City Disposai Partners, L.P., et al., :

P]aintit`t`,
v.

Citadel Energy Paltners, LLC., e_t a_l.,

Defendants.

 

cum

Chapter il

Case No. ]5-11323 (KJC)
(Jointly Administered)

Adv. Proc. No. 17-50024 (KJC)
(Re: D.I. 143, 146)

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

Before the Court are motions filed by Defendant Mark Dunaway2 and Defendants Carl
CoWard, Alastair Smith, and North Dal<ota Water Partners, LLC3 to dismiss the amended
complaint filed by Gavirr/Solmonese LLC, as liquidation trustee for the Citadel Creditors’ Grantor

T'rust (the “Liquidation Trustee”), alleging breach of fiduciary duty, fraud and conceaiment, among

other claims. For the reasons set forth beiow, the motions to dismiss will be denied

 

1 The Debtors and the last four digits of their respective taxpayer identiiioation numbers are as foliows:
Citaclel Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citade! Energy SWD Holdings. LLC
(5266) and Citadei Watford City Disposai Partners, LP (1520). The address for each Debtor is P.O. BoX

2127, Watford City, North Dakota 58824.
2 See Adv. D.I. 143, 344.
3 See Adv. D.I 146, 147.

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 2 of 15

JURISDICTION

The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and § 157(a).
Counts 6, 7 and 14 of the Arnended Complaint are core proceedings pursuant to 28 U.S.C.
§§ 157(b)(i) and (b)(2)(A), (E) and (H). The remaining counts are likely non-core.

The Bankruptcy Court may enter an order on a motion to dismiss even if the matter is non-
core or it has no authority to enter a final order on the meritsf‘ To the extent parties do not agree
that this Court may enter a final order for non-core related proceedings, or if any court determines
that a final order or judgment in this matter by this Court is not consistent With Article 111 of the
United States Constitution, then this Opinion and Order are submitted as proposed findings of fact
and conclusions of law in accordance With the District Court‘s Amended Standing Order of
Reference dated February 29, 2012.5

BACKGROUND

Citadel Watford City Disposal Partners, LP, Citadel Energy Services LLC, Pembroke
Fields, LLC, and Citadel Energy SWD Holdings, LLC (collectively, the “Debtors”) and their
affiliated entities provided a range of fluid management services to oil and gas producers On lurie
19, 2015, the Debtors filed Voluntary petitions for relief under chapter 11 of the Banl<ruptcy Code,

and the cases have been jointly administered6 On June 20, 2015, the Office of the United States -

 

4 fn re DSI Renal Ho!ciings, LLC, 5?4 B.R. 446, 455 (Banl<r. D. Dei. 2017). See Bw'lch v. Owlstone, Inc.
(In re Advance Nanotech, Inc.), 2014 WL 1320145, at *2 (Bankr. D. Del. Apr. 2, 2014) (citing O’Toole v.
McTaggarr (IH re Trinswn Grotrp, lnc.), 467 B.R. 734, 739 (Banl<r. S.D.N.Y. 2012)) (“After Stem v.
Marshall, the ability of bankruptcy judges to enter interlocutory orders in proceedings has been
reaffirmed ....”); see also Boyd v. King Pcrr, LLC, Case N`o. 1:1 i-CV-l 106, 2011 WL 5509873, at *2 (W.D.
Mich. Nov. 10, 201 l) (“[U]ncertainty regarding the bankruptcy court’s ability to enter a final judgment
does not deprive the bankruptcy court of the power to entertain all pretrial proceedings, including summary
judgment inotions.”).

5 fn re DSI Rena! Hofdings, LLC, 574 B.R at 455 (citing Zazzali v. 1031 Excl?. Grorrp (In re DBSI, Ir.rc.),
467 B.R. '767, 775~“76 (Bankr. D, Del. 2012)).

6 See D.I. 8.

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 3 of 15

Trustee appointed an official committee of unsecured creditors (the “Committee”). On February
6, 2017, the Committee commenced this adversary proceeding, asserting claims against a number
of defendants7 The defendants who filed these motions to dismiss are Carl Coward, Alistair Smith,
and North Dal<ota Water Partners, LLC (collectively, the “C& S Defendants”) and Mark Dunaway
(“Dunaway”) (collectively, the C&S Defendants and Dunaway are referred to as the “l\/lovants”).g

On May 8, 2017, the Clerk entered default judgments against the C&S Defendants and
Dunaway,9 On September 26, 2017, after briefing and oral argument, the Court entered an order
vacating the entry of the default judgment against Dunaway.m On December 27, 2017, after oral
argument and briefing, the Court entered an order vacating the entry of the default judgment
against the C & S Defendants.*1 Meanwhile, the Liquidating Trustee sought leave to amend the
complaint, Which the Courtl grantedl2 The amended complaint (the “Amended Colnplaint”) was

filed on November 13, 2017, and the stipulated response deadline Was December 8, 2017.13

 

7 See Adv. D.I. l. The claims allege breach of fiduciary duty, gross mismanagement, waste, fraud,
fraudulent concealment, conversion, and other causes of action relating to, among other things, fraudulent
investment practices, commingling and self-dealing, conversion of business assets, unauthorized
assignment of the Debtors’ assets, and the loss of a lease central to tile Debtors’ business The Adversary
proceeding names fifteen individual and business entities as defendantsl However, this opinion addresses
only the issues raised by the l\/lovants now before me.

3 The defendants are grouped together under several key terms defined in the Amended Cornplaint: the
“Citadel Partners” are Citadel Energy Partners, LLC, Dodson, Dunaway, Vanderwey, Temple, l-Ioloman
and Bridges', and the “ND Water Partners” are Dunaway, Bridges, Smith, Coward and ND Water Partners,
LLC. The Amended Complaint refers to Dunaway as an individual and as a member of the Citadel Partners.
lt also refers to Coward and Smith individually, and as members of ND Water Partners. Stanton Dodson
(“Dodson”) and Nicolas J Vanderwey (“Vanderwey”) were managing partners and/or members/managing
members of the Debtors but did not file motions to dismiss.

9 Parties dispute whether an agreement was made to extend time to respond to the Complaint. See
Adv. D.I. 51, 52, 55, 68.

10 See Adv. D.I. l l3.

ll See Adv, D.I. 155.

12 See Adv. D.l. ll6, 120.

13 See Adv. D.I. l21, 140.

 

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 4 of 15

Briefing on the motions to dismiss was completed on January 31, 2018.14 By Order dated February
2, 2018, l allowed discovery to go forward while the motions to dismiss were pending.15
The Alleged Fraudulent Acts of ]}efendants

The Amended Complaint contains 79 paragraphs, detailing the alleged acts of the
defendants before asserting 14 counts against them. The Amended Complaint contains a total of
187 paragraphs The following is a brief description of the pertinent allegations

The Debtors operated a network of freshwater depots, saltwater disposal wells, solids
control facilities, and planned landfills. The Amended Complaint alleges that Dunaway, along with
Dodson and Vanderwey, fraudulently solicited investments for various business ventures
supportive of and dependent upon the shale oil-drilling industry in the Bal<ken Oil Field in North
Dal<ota.16 Dunaway, Dodson and Vanderwey allegedly used the Debtors, as well as shell
companies they created, to operate as the alter egos of the Citadel Partners.17 The Amended
Complaint alleges that the Citadel Partners operated the Debtors and other entities they controlled
without regard to corporate formalities and in breach of fiduciary duties owed to the Debtors 111
The partners failed to pay debts, commingled assets, failed to comply with contract terms, and
failed to put in place financial oversight systems resulting in $2.5 million accessed illegally.'9 As

a result of these actions, and inactions, the Debtors sought chapter 11 relief in .lune 2015.20

 

1‘1 See Adv. D.l. 174, 175.

15 See Adv. D.I. 176. The parties have since engaged in disputes concerning pre-trial scheduling l will
dispose of those disputes by separate order.

16 Amended Complaint 11 26.

11 Amended Colnplaint1l 28

18 Amended Complaint ‘[l 42.

19 Id.

211 Amended Complaint 11 45.

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 5 of 15

ln October 2013, Citadel Watford was created, with its stated purpose to develop and
operate a saltwater disposal well facility servicing Bal<ken Oii Shale of North Dakota.2l The
Arnended Complaint alleges that the infrastructure assets of the Citadel Watford saltwater disposal
project were owned by l’embroke SWD, LLC, which is owned and controlled by Dunaway.22 On
September 12, 2013J Pembroke entered into a lease with landowner Nathan Dalrl (the “Dahl
lscase”).23 'f his lease contained a provision prohibiting assignment by the lessee.2‘1

ln July 2014, Dodson assigned 9.7]3% of Citadel Energy’s remaining 44.5% interest in
Citadel Watford to Bakken Investments, LLC (“Bakken lnvestments”), an entity owned by
Coward and Smith.25 This assignment created an alleged de facto management relationship
between Coward and Smith and the Debtors.26 ln l\/larch 2015, Dunaway, Coward and Smith,
purported to “oust” Dodson as controlling partner of the Debtors.27 ln April 2015, Coward and
Smith sent a letter to certain limited partners alleging that they, along with Dunaway, had just
discovered Dodson’s “Actions” and that his ouster Was due to this discovery. 211

in May 2014, a tornado struck the well and facilities covered under the Dahl Lease.29
Contractors had not been paid up to that time, and the damage costs exceeded $600,000.30 The
Arnended Complaint alleges that the resulting insurance proceeds due to the Debtors were

intercepted and used wrongfully by one or more of the Citadel Partners.~l1 This resulted in a

 

21 Arnended Complaint ii 31.

22 Arnended Complaint il 37.

23 Arnended Complaint ll 39.

2‘1 Ia'.

25 Arnended Complaint 11 46.

26 Arnended Complaint ll 47.

22 Arnended Complaint 11 49.

28 Arnended Complaint 1[ 50. The Arnended Complaint defines tire “Actions” in detail in ll 42.
29 Arnended Complaint 11 51.

311 Arnended Complaint 11 52, 54.
31 Arnended Complaint ‘|l 56.

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 6 of 15

mechanics lien clouding the title of the property subject to the Dahl Lease.32 In April 2015, as a
result of a falling out between partners, Dunaway was alleged to have transferred all assets of
Pembroke to a new entity called ND Water Partners, LLC.33 Given that the Dahl Lease was
expressly unassignable, Dahl filed a notice of intent to evict, and later a lawsuit to terminate the
Dahl Lease.3‘1 This lawsuit continued during the bankruptcy proceedings, and Dahl objected to the
assumption and assignment of the lease, the cure amount, and the sale of substantially all of the
Debtors’ assets35 The complaint alleges that Dahl’s leverage, resulting from the defendants’
improper actions, caused the Debtors’ assets to be sold at a depressed value.36

The Amended Complaint contains fourteen counts against various defendants Counts 1-3
allege derivative claims for breach of fiduciary duty. Counts 4-5 assert claims of fraud. Counts 6-
7 allege fraudulent transfer claims. Counts 8-10 set out claims of conversion, unjust enrichment
and negligencel Counts 11-13 apply to defendants who are not parties to these motions.37 Finally,
Count 14 seeks turnover of books and records under Bankruptcy Code § 524(e). The l\/lovants
allege that the liquidation Trustee failed to state claims upon which relief can be granted pursuant
to Rule 12(b)(6). The motions allege that the Tr»vombly/Iqbcil standard has not been met and that
claims are not pled with sufficient particularity to the defendants 1 disagree

DISCUSSION

The Movants contend that the Liquidation Trustee failed to state a claim for which relief

can be granted ln a Rule 12(b)(6) motion, made applicable by Rule 7012(b) of the Federal Rules

of Bankruptcy Procedure, “the court evaluates the merits ofthe claims by accepting all allegations

 

32 Arnended Complaint ‘,j 57, 58.

33 Arnended Complaint‘ll 59.

31 Arnended Complaint 11 64, 65 .

35 Arnended Complaint ‘ll 68, 69.

311 Arnended Complaint il 70.

21 Defendants are Jonathan Reuben and Louis Bridges.

6

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 7 of 15

in the complaint as true, viewing them in the light most favorable to the plaintiffs and determining
whether they state a claim as a matter of law.usg The burden is on the defendant to prove that no
claim has been presented39

A. The Court has Discretion Whether to Consider Outside Documents.

in support of the proposition that Liquidation Trustee failed to state a claim, the Movants
submitted various documents and asked the court to consider the documents as a supplement to
the pleadings. But to do so would convert the motions to dismiss into motions for summary
judgment “lf on a motion under Rule 12(b)(6)..., matters outside the pleadings are presented to
and not excluded by the court, the motion must be treated as one for summary judgment under
Rule 56” and “all parties must be given a reasonable opportunity to present all material pertinent
to that motion.”t° “To decide a motion to dismiss courts generally consider only the allegations
that are contained in the complaint, exhibits attached to the complaint and matters of public
recor'd.”‘11 The Arnended Complaint did not attach any documents The court is not required to give
weight to supplemental information outside of the complaint Rather than convert the motions to
dismiss into motions for summary judgement, the court will not consider the extraneous
information

B. The Pleadings are Sufficient Under- the Twomblv and lqbal Standards.

Under Fed. R. Civ. P. 8(a)(2), made applicable by Fed. R. Bankr. P. 7008, a pleading must
contain “a short and plain statement showing that the pleader is entitled to some relief.”42 The

pleading standard does not require detailed factual allegations', but it must be more than a

 

38 Hedges v. U.S., 404 F.3d 744, 750 (3d Cir. 2005).

39 101

411 DeLuccr v. AccessIT Group, Inc., 695 F.Supp.2d 54, 59 (S.D.N.Y. 20l0) (quoting Fed. R. Civ. P. 12(d)).
‘11 111 re Stone & Websrer, Ir.rc., 2009 WL 4261 18, at *3 (Bankr. D. Del. Feb. 18, 2009) (quoting Pensr'on
Benejif Grrcrr. Corp. v. Whr'te Consol. lrrdus., Irrc., 998 F.2d 1192, 1196 (3d Cir.l993)).

‘12 fisheron v. Iqbal, 556 U.S. 662, 677'-78 (2009) (citing Fed. R. Civ. P. 8(a)(2)).

7

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 8 of 15

defendant-unlawfully-harmed-me accusation43 To survive a Rule 12(b)(6) motion to dismiss, a
plaintiff must show that the grounds of his entitlement to relief amount to more than labels and
conclusions and a formulaic recitation of a cause of action’s elements will not suffice44 “A claim
has facial plausibility when the pleaded factual content allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”*15 “The plausibility standard is
not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant
has acted unlawfully46 Two principals underlie the Twombly standard First, a court’s acceptance
of a complaint’s allegations as true is inapplicable to legal conclusions and threadbare recitals of
cause of action elements, supported by conclusory statements will not suff`rce.“7 Second,
determining whether a complaint states a plausible cause of action requires the court to rely on its
experience and common sense.“S Simply stated, Twombly requires that a pleading nudge claims
“across the line from conceivable to plausible.”49
The Third Circuit follows a three-step process to determine the sufficiency of a complaint
under Twombly and Iql')al:
“First, the court must ‘take note of the elements a plaintiff must plead to state a claim.’
Second, the court should identify allegations that, ‘because they are no more than
conclusions are not entitled to the assumption of truth.’ Finally, ‘where there are well-

pleaded factual allegations a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement for relief.”’§“

 

‘13 Id.

‘1‘1 Bell'/ltfanfic Cor"p. v. Twombly, 550 U.S. 544, 545 (2007).

45 Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

411 Id.

22 Ia'.

48 Id.

49 Ic]bal, 556 U.S. at 680 (citing Twombl'y, 550 U.S. at 570).

511 Bw'tch v. Mlberg Factors, Ir?c., 662 F.3d 212, 221 (3d Cir. 201 1) (quoting Sanfr`ago v. War‘minsfer Twp.,
629 F.Bd 121, l30 (3d Cir. 2010)).

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 9 of 15

The movant bears the burden of showing that the dismissal is appropriate51
(l) Breach of Fiduciary Dutv

The l\/lovants raised the issue of whether the Liquidating Trustee has standing to bring
derivative claims on behalf of a limited liability company or limited partnership The Court will
deny the motions to dismiss counts 1-3 under Fed. R. Civ. P. 12(b)(6), but, because standing
implicates subject matter jurisdiction, l will grant leave to allow the l\/lovants to file motions under
Fed. R. Civ. P. l2(b)(1), made applicable by Fed. R. Bankr. P. 7012(b), to address similar issues
raised in decisions that were published post-briefing 52
121 Fraud

Under Delaware law, a plaintiff must allege with particularity the following elements to
state a claim for common law fraud: (i) a false representation of material fact; (ii) the defendant's
knowledge of or belief as to the falsity of the representation or the defendant's reckless indifference
to the truth of the representation; (iii) the defendant's intent to induce the plaintiff to act or refrain
from acting; (iv) the plaintiffs action (or inaction) taken in justifiable reliance upon the
representation; and (v) damage to the plaintiff as a result of such reliance53 F or claims of fraud, “a
party must state with particularity the circumstances constituting fraud.”§‘1 “To adequately allege
fraudulent intent in the absence of direct evidence, a plaintiff may plead circumstantial evidence,

or badges of fraud, that permit the inference of fraudulent intent.”55

 

51 Pcml v. Intel Cory). (Irr re brief Cor'p. Mr'croprocesscr‘Antirrrrsf Lr'fr'g.), 496 F. Supp. 2d 404, 408 (D. Del.
2007).

52 See fn re HHLI'qz/fdaticn, LLC, 590 B.R. 211 (Banl<r, D. Del. 2018); PennySaver-‘ USA Prrblishr`ng, LLC
v. OpenGate Ccrpiml Grorg) (In re PennySmfer USA Prrbli'shr'ng, LLC), 587' B.R. 445 (Bankr. D. Del. 2018).
53 Mller v. Greenwfch Capr'rcrl Fr`n. Pr'od., lrrc. (In re Arn. Brrs. Fr'n. Servs. Inc.),457 B.R. 314, 324-25
(Bankr. D. Del. 2012) (citing Tr'llmun v. Pepsr` Bortlr'ng Gry)., Inc., 538 F. Supp. 2d 754, 783 (D. Del, 2008)).
5‘1 Fed. R. Civ. P. 9(b).

55 fn re Appleseed's Intermedinfe Holdr`rrgs, LLC., 470 B.R. 289 (D. Del. 2013) (citing Zarzzali v. Swenson
(lir re DBSL hrc.), 201 l WL 1810632, at *2 (Bankr. D. Del. May 5, 201l)).

9

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 10 of 15

Counts 4-5 sufficiently plead the elements for fraud. First, the Arnended Complaint alleges
that the Citadel Partners made false representations to the investors aboth how their monies would
be used, and which entities owned particular assets The Arnended Complaint alleges falsifying,
destroying, or failing to keep records removal of records from business premises and falsifying
tax returns, among other things Second, the Citadel Partners made these representations knowing
they were false and intending that investors act (or refrain from acting) based on the false
statements The Arnended Complaint also alleges that the Citadel Partners deliberately withheld
information from investors about business operations Finally, given the alleged fiduciary
relationship, it was justifiable for the investors to rely on the Citadel Partners’ representations
Finally, the Arnended Complaint alleges that damage resulted from the fraud in amounts to be
proven at trial.

The facts underlying the fraud claims in Counts 4-5 contain more than conclusory
statements Allegations about specific actions (and inactions) make it plausible for the Court to
infer that fraud may have occurred Further discovery into the allegations is appropriate The Court
takes the allegations as true and holds that the Twonrbly/Iqbal standard is met.
g3 1 Fraudulent Transfer

Count 6 alleges that the Movants fraudulently transferred assets with an intent to defraud
the Debtors Section 548 of the Bankruptcy Code covers two types of fraud: actual fraud under
subsection (a)(l)(A), and constructive fraud under subsection (a)(l)(B).56 The Fed. R. Civ. P. 9(b)
heightened standard applies to actual fraud, while the sufficiency of a constructive fraudulent

transfer claim should be evaluated under Fed. R. Civ. P. 8(a), which requires a “short plain

 

56 fn re TSIC, lrrc,, 428 B.R. 103 (Bankr. D. Del. 2010).
10

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 11 of 15

statement of the claim showing that the pleader is entitled to relief.”51 To avoid a transaction under
section 548(a)(1)(A), a movant must show that the transaction was made with intent to hinder,
delay or defraud.53 This is often done by examining badges of fraud, including (i) relationship
between the debtor and the transferee; (ii) consideration for the conveyance; (iii) insolvency of the
debtors; (iv) amount of the estate transferred; (v) reservation of control of the assets transferred;
and (vi) concealment of the transfer.5‘1

Taking all facts in the Arnended Complaint as true, the Arnended Complaint adequately
states a fraudulent transfer claim under § 548(a)(l)(A). The Arnended Complaint alleges that the
Citadel Partners fraudulently transferred assets belonging to the Debtors with an intent to defraud
the Debtors and its subsidiaries The Arnended Complaint also alleges that ND Water Partners
fraudulently transferred assets belonging to the Debtors (including the Dahl Lease) with an intent
to defraud. Given that transfer, Dahl filed a lawsuit to terminate the lease; and issues between
parties carried over into the bankruptcy proceedings The Arnended Complaint alleges that the
defendants’ unauthorized assignment increased Dahl’s leverage in the bankruptcy case and
resulted in a sale of the Debtors’ assets at a depressed value. The Amended Complaint satisfies the
elements for fraudulent transfer under § 548(a)(1)(A) and sets the stage for a plausible cause of
action.

Further, the Arnended Complaint successfully states-a constructive fraudulent transfer
claim. Under § 548(a)(1)(B), any transfer for which a debtor received less than a reasonably

equivalent value can be avoided if the debtor': (i) was insolvent on the date of the transfer or became

 

52 In re Cenlazrr, LLC., 2013 WL 44790'?4, at *3 (Bankr. D. Del. Aug, 19, 2013) (citing Merra)n ’.s' LLC v.
Lubert-Adler‘ Group IV, LLC (In re Mer‘r{})n ’s Hol'dings, LLC), 426 B.R. 488, 495 (Bankr. D. Del. 20l0)).
55 ij?cr`al` Comm. of Unsecrrr‘ed Credr'tors v. Gc)ld.'nan Sachs Credit Par{ners, L.P. (In re Fedder's Nor'rh
Am., Inc.), 405 B.R. 527, 545 (Bankr. D. Del. 2009).

59 Id.

ll

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 12 of 15

insolvent as a result of the transfer, and (ii) received less than reasonably equivalent value for the
transfer.60 The Arnended Complaint alleges that one or more of the Citadel Partners pilfered the
insurance proceeds from the tornado destruction, which resulted in a mechanics lien being filed
against the property subject to the Dahl Lease. The Arnended Complaint also alleges that a falling
out between Dodson and Dunaway resulted in a transfer of assets, including the Dalh Lease, to an
entity controlled by the C&S Defendants. The mechanics lien and transfers caused Dahl to file a
notice of intent to evict the Debtors, followed by a lawsuit to terminate the Dahl Lease. The
Arnended Complaint alleges that the assets transfers contributed to the Debtors’ insolvency,
because the Debtors filed for bankruptcy shortly thereafter. The Amended Complaint adequately
states a fraudulent transfer claim under § 548(a)(1)(B).
141 Conversion

Conversion is the “wrongful exercise of dominion over the property of another, in denial
of his right, or inconsistent with it.”61 To establish a successful conversion claim, the Liquidation
Trustee must establish that, at the time of the alleged conversion: (i) the estate held an interest in
the property; (ii) it had a right to possession of the property; and (iii) the defendants converted the
property.62 The Amended Complaint alleges that on multiple occasions, the Debtors’ property was
converted for the personal use of another entity. lt alleges that monies belonging to one entity
were used to pay the expenses of another entity, or to pay partners personallyl Further, the
Arnended Complaint alleges that investors provided monies to the Debtors, then the Movants

converted those monies for the use of other entities or used the funds for other purposes without

 

60 ir U.s.C. § srs(a)(r)(s).
51Acr`erno v, Pr‘er'r-Rrrbr'n, Inc., 199 F.R.D. 157, 165 (D. Del. 2001) (citation omitted).
62 Arnola’ v. Soc ’yfor Sav. Bancorp, lnc., 678 A.2d 533, 536 (Del. 1996).

12

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 13 of 15

authorization Count 8 of the Arnended Complaint appropriately alleges the elements of
conversion
( 51 Claims of Uniust Enrichrnent and Negligence

“Unjust enrichment is ‘the unjust retention of a benefit to the loss of another, or the
retention of money or property of another against the fundamental principles of justice or equity
and good conscience.”’63 To establish a claim for unjust enrichment, a plaintiff must prove: "(i) an
enrichment; (ii) an impoverishrnent; (iii) a relation between the enrichment and the
impoverishment; (iv) the absence of justification; and (v) the absence of a remedy provided by
law."64 The Arnended Complaint alleges many instances of the Citadel Partners commingling
assets, converting investor monies for their own use, and using shell corporations to thwart
knowledge of their fraudulent activity. The Amended Complaint presents plausible claims that the
Citadel Partners received an enrichment directly related to the impoverishrnent of the Debtors, and
thus the claim is satisfied under Twombly/Iqbal standards

Negligence is defined as the act or failure to act that the actor, as a reasonable person,
should recognize involves an unreasonable risk of harm to others, when the actor has a duty to
refrain from taking the action or has a duty to act if the omission may result in harm.65 Recovery
in an action for negligence requires (i) proof of a duty, (ii) a breach of that duty, (iii) proximate
causation, and (iv) damages615

The Arnended Complaint alleges that, at some time during the Debtors’ operations either
the Citadel Partners or ND Water Partners installed themselves as managing partners or defacro

managing partners of the Debtors, both expressly and/or by their conduct This imposes a duty of

 

55 fn re Ccnex Ho}dr`ngs, LLC., 518 B.R. 792, 806 (Bankr. D. Del. 2014) (citation omitted).
‘5‘1 Nemec v. Shraa'er, 991 A.2d 1120, 1130 (Del. 2010).

55 Restatement Second ofTorts § 284.

155 Marter OfL.B. fi‘rrcking, hic., 163 B.R. 709, 719 (Bankr. D. Del. 1994).

13

 

 

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 14 of 15

care to the Debtors The Arnended Complaint alleges that the Citadel Partners breached this duty
by concealing actions from investors failing to disclose material information to the Debtors, and
engaging in self-dealing, among other things These actions and inactions harmed the Debtors’
investors and caused the Debtors’ assets to be sold at a depressed value Similarly, ND Water
Partners owed a duty of care while acting as Citadel Watford’s partners, which they breached when
they illegally assigned the Dahl Lease to ND Water Partners, which, in turn, depressed the value
of the Debtors’ assets The Arnended Complaint sufficiently alleges facts indicating a plausible
negligence claims against the l\/lovants.
§ 6 l Turnover

Section 542 requires an entity in possession of property of the estate to deliver that
property, or value thereof, to the trustee61 “A properly pleaded complaint asserting a claim for
turnover must allege an undisputed right to recover the claimed debt.”611 'furnover is not appropriate
when there is a legitimate dispute over property ownership.65` The Arnended Complaint requests
turnover of all books and records relating to the Debtors Based on the Arnended Complaint’s
allegations of falsifying or destroying records of the Debtors, the Trustee’s turnover claim is valid

and appropriate

 

52 fn re Conex Holdr'ngs, LLC., 518 B.R. at 801(citing 11 U.S.C. § 542(a)).

58 Id. (citing fn re Hechr`nger Inv. Co. ofDelmrare, I.nc., 282 B,R. 149, 162 (Bankr. D. Del. 2002)).

59 Id. (citing Girrh`anc) v. Fairj‘r`eld Health Care Cenrers Lr'mr`tea' P’shr`p (In re Lexr'ngton Hea!rhcare Grp.,
Inc.), 363 B.R. 713, 716 (Bankr. D. Del. 2007)).

14

Case 17-50024-K.]C Doc 226 Filed 12/17/18 Page 15 of 15

CONCLUSI()N
For the foregoing reasons, the motions to dismiss will be denied. However, the Movants
will be granted leave to file motions under Fed. R. Civ. P. l2(b)(1) to seek dismissal of

counts 1~3.

BY THE COURT:

// l
d /l /\ f L/»\/</L»\/

KEVI .l. CA E
UNIT D STA E§ BANKRUP CY OURT
c \_

DATED: December 17, 2018

15

